DETAILED ACTION
Claims 1-5 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/22/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,635,600. Although the claims at issue are not identical, they are not patentably distinct from each other because followings.
As to claim 1: Patent discloses an integrated circuit comprising: circuitry, which, in operation, controls 
transmitting downlink data to a terminal apparatus (see at least claims 1 and 6 limitation 1); 
receiving a plurality of transport blocks which are transmitted in a same time period using a same frequency band in a spatial multiplexing scheme, wherein a same acknowledgement information (ACK/NACK) relating to an error detection result of the downlink data is scrambled with different scrambling schemes respectively for the plurality of transport blocks and the respectively scrambled ACK/NACK is multiplexed with data on respective ones of the plurality of transport blocks, and channel quality information (CQI) of a downlink channel is multiplexed with the data on only one transport block of the plurality of transport blocks by the terminal apparatus (see at least claims 1 and 6 limitation 2); and 
extracting the ACK/NACK and the CQI from the received plurality of transport blocks (see at least claims 1 and 6 limitation 3).
As to claim 2: Patent discloses the integrated circuit according to claim 1, wherein the transmitting includes transmitting the downlink data using N (N is a natural number equal to or greater than 2) downlink component carriers in the downlink channel; and the receiving includes receiving the plurality of transport blocks which are transmitted in a same time period using a same frequency band on an uplink component carrier, wherein the ACK/NACK corresponding to the N downlink component carriers is multiplexed with the data on the plurality of transport blocks included in the uplink component carrier, and the CQI is multiplexed with the data on the only one transport block of the plurality of transport blocks included in the uplink component carrier (see at least claims 2 and 7).
As to claim 3: Patent discloses the integrated circuit according to claim 1, wherein the only one transport block on which the CQI is multiplexed with the data is a transport block with the highest modulation and coding rate scheme (MCS) among the plurality of transport blocks (see at least claims 3 and 8).
As to claim 4: Patent discloses the integrated circuit according to claim 1, wherein the ACK/NACK is multiplexed with the data such that a specified ACK/NACK is replicated and mapped on each of the plurality of the transport blocks (see at least claims 4 and 9).
As to claim 5: Patent discloses the integrated circuit according to claim 1, wherein a precoding-related information (PMI) is further arranged, in addition to the CQI, on the only one transport block of the plurality of transport blocks (see at least claims 5 and 10).
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,602,428. Although the claims at issue are not identical, they are not patentably distinct from each other because followings.
As to claim 1: Patent discloses an integrated circuit comprising: circuitry, which, in operation, controls 
transmitting downlink data to a terminal apparatus (see at least claims 1 and 6 limitation 1); 
receiving a plurality of transport blocks which are transmitted in a same time period using a same frequency band in a spatial multiplexing scheme, wherein a same acknowledgement information (ACK/NACK) relating to an error detection result of the downlink data is scrambled with different scrambling schemes respectively for the plurality of transport blocks and the respectively scrambled ACK/NACK is multiplexed with data on respective ones of the plurality of transport blocks, and channel quality information (CQI) of a downlink channel is multiplexed with the data on only one transport block of the plurality of transport blocks by the terminal apparatus (see at least claims 1 and 6 limitation 2); and 
extracting the ACK/NACK and the CQI from the received plurality of transport blocks (see at least claims 1 and 6 limitation 3).
As to claim 2: Patent discloses the integrated circuit according to claim 1, wherein the transmitting includes transmitting the downlink data using N (N is a natural number equal to or greater than 2) downlink component carriers in the downlink channel; and the receiving includes receiving the plurality of transport blocks which are transmitted in a same time period using a same frequency band on an uplink component carrier, wherein the ACK/NACK corresponding to the N downlink component carriers is multiplexed with the data on the plurality of transport blocks included in the uplink component carrier, and the CQI is multiplexed with the data on the only one transport block of the plurality of transport blocks included in the uplink component carrier (see at least claims 2 and 7).
As to claim 3: Patent discloses the integrated circuit according to claim 1, wherein the only one transport block on which the CQI is multiplexed with the data is a transport block with the highest modulation and coding rate scheme (MCS) among the plurality of transport blocks (see at least claims 3 and 8).
As to claim 4: Patent discloses the integrated circuit according to claim 1, wherein the ACK/NACK is multiplexed with the data such that a specified ACK/NACK is replicated and mapped on each of the plurality of the transport blocks (see at least claims 4 and 9).
As to claim 5: Patent discloses the integrated circuit according to claim 1, wherein a precoding-related information (PMI) is further arranged, in addition to the CQI, on the only one transport block of the plurality of transport blocks (see at least claims 5 and 10).
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,792,534. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the current application are obvious variants of claims 1-10 of U.S. Patent No. 8,792,534. In U.S. Patent No. 8,792,534, the patent claims disclose generate acknowledgement information (ACK) relating to an error detection result of a downlink data, and to generate channel quality information (CQI) of a downlink channel; an arranging section configured to scramble a same acknowledgement information with different scrambling schemes respectively for a plurality of transport blocks, and to arrange the respectively scrambled acknowledgement information on respective ones of the plurality of transport blocks, which are to be spatially multiplexed and transmitted in the same time period using the same frequency band, and to arrange the channel quality information on only one transport block of the plurality of transport blocks. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-10 of U.S. Patent No. 8,792,534 to teach the invention of claims 1-5 of the current application.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,178,604. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the current application are obvious variants of claims 1-12 of U.S. Patent No. 10,178,604. In U.S. Patent No. 10,178,604, the patent claims disclose generates acknowledgement information (ACK) relating to an error detection result of downlink data, and, in operation, generates channel quality information (CQI) of a downlink channel; arranging circuitry, which, in operation, scrambles the acknowledgement information with a plurality of different scrambling schemes respectively for a plurality of transport blocks, and, in operation, arranges a plurality of differently scrambled acknowledgement information on corresponding ones of the plurality of transport blocks, which are to be spatially multiplexed and transmitted in the same time period using the same frequency band, and, in operation, arranges the channel quality information on one transport block of the plurality of transport blocks. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-12 of U.S. Patent No. 10,178,604 to teach the invention of claims 1-5 of the current application.

Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,986,560. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5 of the current application are obvious variants of claims 1-6 of U.S. Patent No. 10,986,560. In U.S. Patent No. 10,986,560, the patent claims disclose generating acknowledgement information (ACK) relating to an error detection result of a downlink data and generating channel quality information (CQI) of a downlink channel; scrambling the acknowledgement information with a plurality of different scrambling schemes respectively for a plurality of transport blocks, and arranging a plurality of differently scrambled acknowledgement information on corresponding ones of the plurality of transport blocks, which are to be spatially multiplexed, and arranging the channel quality information on one transport block of the plurality of transport blocks. Thus it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify claims 1-6 of U.S. Patent No. 10,986,560 to teach the invention of claims 1-5 of the current application.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464